DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-19 in the reply filed on 7/18/2022 is acknowledged.  The traversal is on the ground(s) that: 
the claims of Group I are directed to a “fuel tank disinfection system,” and the claims of Group II are also similarly directed to a “method to disinfect a fuel tank.” Accordingly, Applicants are unclear how any method or apparatus could be said to apply to materially different process or apparatus, when both the claims of Group I and the claims of Group II explicitly require a “fuel tank”.  

Respectfully, this is not found persuasive because while the method claim of Group II recites a fuel tank, the apparatus claims of Group I do not positively recite a fuel tank. Furthermore, an apparatus does not need to include a fuel tank in order to perform the function of disinfecting a fuel tank; for example, an apparatus consisting of a single UV light can be interpreted to be a fuel tank disinfection system because it can be carried by a person to irradiate the inside of a fuel tank. The same apparatus can also be interpreted as a toilet disinfection system because a person can shine a UV light on a toilet to disinfect it. Therefore, the limitation “fuel tank disinfection system” in the preamble of claim 1 is merely a recitation of intended use, and for apparatus claims, only the structure that is positively recited in the claim that is capable of performing the functional limitations of the claim is interpreted to be taught by the claim. See MPEP 2111.02.II: 
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
In addition, Applicant argues: 
Furthermore, Applicants respectfully submit that the Examiner has not provided adequate reasons for insisting upon the restriction as required under MPEP § 808.02. To establish the existence of a serious burden, the Examiner must show by appropriate explanation either (A) separate classification for the alleged several inventions, (B) separate status in the art when they are classifiable together, or (C) a different field of search. See MPEP § 808.02. Here however, the Examiner merely suggests a search and examination burden, but does not indicate that the different Groups identified are classified in different classes and subclasses or are within different fields of search. That is, the Examiner is merely listing the categories for establishing a burden under MPEP § 808.02 without providing any of the required appropriate explanation to establish said burden. Accordingly, the Examiner has not explained why there would be a serious burden if the restriction was not required. See MPEP § 808.02, (“Where, however, the classification is the same and the field of search is the same and there is no clear indication of separate future classification and field of search, no reason exists for dividing among independent or related inventions”) (emphasis added).
Respectfully, Examiner maintains that the independent inventions require a different field of search because a different search strategy is employed to search a method compared to the search strategy employed to search an apparatus. According to MPEP 809.02(a), this constitutes a search and/or examination burden:
-the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mlodzinski (US 20080199353 A1).
Regarding claim 1, Mlodzinski teaches a fuel tank disinfection system (NOTE: since a fuel tank is not positively recited and a fuel tank is not needed for an apparatus to be capable of disinfecting a fuel tank, the claim is not interpreted to teach a fuel tank), comprising: one or more ultraviolet (UV) light emitters (par. 50: Example methods to deliver a required dose of ultraviolet radiation to a target may include continuous emission, intermittent emission and pulsed emission. For continuous emission, suitable sources may require warm-up time and typically do not suit repetitive and/or frequent on-off cycles. Examples of such sources include, but are not limited to, mercury vapor lamps, fluorescent backlights, and metal halide lamps, and combinations of these and other sources. For intermittent emission, suitable sources can operate continuously and also have the capability of repetitive and/or frequent on-off cycles (e.g., LEDs, and lasers). For pulsed emission, suitable sources include the sources that are designed to flash at specified frequencies with specified pulse widths, such as flash bulbs using Xenon or other appropriate gases) disposed within a fuel tank and configured to irradiate one or more water collecting areas within the fuel tank with UV light; 
and one or more UV light sensors (par. 80: light intensity sensors) disposed within the fuel tank and in proximity to the one or more water collecting areas and configured to measure the UV light irradiated on the one or more water collecting areas (NOTE: the use of UV light emitters and UV light sensors in a specific arrangement, to irradiate a specific target, within a fuel tank, is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function. This is because this is an apparatus claim, and the only recited structures are the UV light emitters and the UV light sensors.  Only the UV light emitters and UV light sensors of Mlodinski is used to read upon the limitations, as opposed to the entirety of the device taught by Mlodinski. One having ordinary skill in the art can theoretically use the UV light emitters and UV light sensors of Mlodinsky to facilitate disinfection of water collecting areas in a fuel tank, absent any teaching to the contrary, as these same UV light emitters and UV light sensors are already capable of disinfecting a target in the context of the device of Mlodinsky).
Regarding claim 2, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein the one or more UV light emitters irradiate predetermined areas within the fuel tank (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 3, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein the one or more UV light emitters are configured to irradiate substantially only the one or more water collecting areas (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 4, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein the one or more UV light emitters are configured to irradiate the one or more water collecting areas according to an irradiation profile (par. 83: The sensors may also be monitored to confirm that the appropriate light dose has been delivered; NOTE: light dose reads on an irradiation profile; with regard to the irradiation of one or more water collecting areas, this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 5, Mlodzinski teaches the fuel tank disinfection system of claim 4, as set forth above, and teaches wherein the irradiation profile corresponds to UV light irradiation requirements to disinfect the one or more water collecting areas (par. 83: The sensors may also be monitored to confirm that the appropriate light dose has been delivered; NOTE: with regard to the irradiation of one or more water collecting areas, this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 6, Mlodzinski teaches the fuel tank disinfection system of claim 4, as set forth above, and teaches wherein the irradiation profile includes at least one of a UV light radiation intensity () and a UV light radiation time of exposure (par. 41: In other embodiments, the dose may include a timed exposure at a controlled intensity).
Regarding claim 7, Mlodzinski teaches the fuel tank disinfection system of claim 4, as set forth above, and teaches wherein the one or more UV light sensors confirm that the one or more water collecting areas are irradiated by the one or more UV light emitters according to the irradiation profile (par. 83: The sensors may also be monitored to confirm that the appropriate light dose has been delivered).
Regarding claim 8, Mlodzinski teaches the fuel tank disinfection system of claim 4, as set forth above, and teaches wherein the one or more UV light sensors generate an alert if the one or more UV light emitters irradiate the one or more water collecting areas outside the irradiation profile (par. 83: The sensors may also be monitored to confirm that the appropriate light dose has been delivered. If, for example, the processing unit determines that a UV waveform fails to meet an average minimum threshold over multiple pulses, then the processing unit may generate a fault signal over the COM port 1010).
Regarding claim 9, Mlodzinski teaches the fuel tank disinfection system of claim 7, as set forth above, and teaches wherein the one or more UV light sensors measure at least one of a UV light intensity (par. 80: light intensity sensors) at the one or more water collecting areas and a UV light irradiation duration at the one or more the water collecting areas, and wherein the one or more UV light sensors generate an alert if at least one of the UV light intensity at the one or more water collecting areas and the UV light irradiation duration at the one or more the water collecting areas is outside the irradiation profile (par. 83: The sensors may also be monitored to confirm that the appropriate light dose has been delivered. If, for example, the processing unit determines that a UV waveform fails to meet an average minimum threshold over multiple pulses, then the processing unit may generate a fault signal over the COM port 1010).
Regarding claim 10, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein each of the one or more water collecting areas has at least one corresponding UV light sensor (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; In this case, one having ordinary skill in the art can theoretically put a UV light sensor at each water collecting area in a fuel tank).
Regarding claim 11, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein the one or more UV light sensors are disposed within from about 2 inches to about 20 inches from the one or more water collecting areas (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; In this case, one having ordinary skill in the art can theoretically put a UV light sensor within from about 2 to about 20 inches from one or more water collecting areas).
Regarding claim 13, Mlodzinski teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein each of the one or more UV light emitters generates a UV light irradiation area from about 4 inches to about 20 inches in diameter at the one or more water collecting areas (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; In this case, one having ordinary skill in the art can theoretically dispose UV light emitters at specific heights from one or more water collecting areas so that the UV light irradiation area is about 4 to 20 inches in diameter).
Regarding claim 14, Mlodzinski teaches the fuel tank disinfection system of claim 7, as set forth above, and teaches wherein the UV light has a wavelength from about 100 nanometers (nm) to about 280 nm (par. 105: The ultraviolet radiation may include UV-A, UV-B, and/or UV-C wavelengths; NOTE: UV-C radiation reads on a UV light wavelength range of about 100 nm to about 280 nm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mlodzinski as applied to claims 1-11 and 13-14 above, and further in view of Hetrick (WO 9733629 A1).
Regarding claim 12, Mlodzinski teaches the fuel tank disinfection system of claim 7, as set forth above, but does not teach wherein the one or more UV light emitters generates substantially no heat and substantially no electrical current within the fuel tank.
In light of Specification par. 63, the structure that allows the instant claimed device to perform the function of generating substantially no heat and no electrical current within the fuel tank is UV light emitters within the fuel tank connected to a UV light source outside of the fuel tank via fiber optic cables. Thus, prior art with the same structure would also be capable of performing the same limitation. 
Hetrick teaches “a method for the sterilization and purification of contaminated biological fluids and sera comprises the exposure of said fluids or sera to ultraviolet light of a specific wavelength below about 250 nm” (abstract). Hetrick teaches using a light emitter (Fig. 3: expansion lens 22) within the target sterilization area (Fig. 3: housing 24) connected to a UV light source (Fig. 3: UV light source 4) via fiber optic cable (Fig. 3: fiber optic cable 19) in order to “to insure a sterile environment and to protect the instrumentation from external disturbance” (pg. 20 lines 2-4). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UV light emitters of Mlodzinski to be a lens located in the target sterilization area connected to a light source outside the target sterilization area, via fiber optic cable, as taught by Hetrick, in order to ensure a sterile environment and to protect the instrumentation from external disturbance. 
Regarding claim 15, Mlodzinski modified by Hetrick teaches the fuel tank disinfection system of claim 1, as set forth above, and teaches wherein the one or more UV light emitters comprise one or more fiber optic cables (see modification made in rejection to claim 12). 
Regarding claim 16, Mlodzinski modified by Hetrick teaches the fuel tank disinfection system of claim 4, as set forth above, and teaches further comprising: a UV light source (Hetrick Fig. 3: UV light source 4) to provide a UV light to the one or more UV light emitters (Hetrick Fig. 3: expansion lens 22), and a power source to power at least one of the one or more UV light emitters (Mlodzinsky par. 80: a power supply 1030), the one or more UV light sensors, and the UV light source, wherein at least one of the UV light source and the power source are disposed outside of the fuel tank (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, one having ordinary skill in the art can theoretically place at least one of the UV light source and the power source outside of a fuel tank, absent any teaching to the contrary).
Regarding claim 17, Mlodzinski modified by Hetrick teaches the fuel tank disinfection system of claim 16, as set forth above, and teaches further comprising: a controller configured to control at least one of the one or more UV light emitters, the one or more UV light sensors, the UV light source, and the power, (Mlodzinski par. 83: In some embodiments, a sensor may measure the approximate total energy delivered, and send feedback information to a controller. The controller may enable UV output until a predetermined threshold of energy is delivered) to irradiate the one or more water collecting areas according to the irradiation profile (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function).
Regarding claim 18, Mlodzinski modified by Hetrick teaches the fuel tank disinfection system of claim 16, as set forth above, and teaches wherein the fuel tank is disposed within a craft, and at least one of the UV light source and the power source is disposed outside of the craft (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, one having ordinary skill in the art can theoretically place the power source outside of a craft that contains a fuel tank, absent any teaching to the contrary).
Regarding claim 19, Mlodzinski modified by Hetrick teaches the fuel tank disinfection system of claim 16, as set forth above, and teaches wherein the fuel tank disinfection system cannot be operated during operation of the craft (NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, the fuel tank and the craft are not positively recited and thus one having ordinary skill in the art can theoretically use the UV system of Mlodzinski in a craft that is wired to shut off the UV system during operation, absent any teaching to the contrary).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799